DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on August 29, 2018. Claims 1-18 are pending for examination.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/116,825, filed on September 28, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 27, 2020 was considered by the examiner. See attached PTO-form 1449.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter for being directed to a directed to a judicial exception ( i.e. abstract idea implemented on a generic computer) without significantly more than the abstract idea itself.
Claim 1 recites steps “receiving a question entered by a user; obtaining one or more first key information points in the question entered by the user 5according one or more preset word slots; asking the user about core question points through dialogue according to the one or more first key information points; obtaining answers entered by the user for the core question points; obtaining one or more second key information points in the answers entered by the user 10according to the one or more preset word slots; performing a retrieving in a question and answer Q&A library according to the one or more first key information points and the one or ” and 
Claim 7 recites “receive a question entered by a user;  30obtain one or more first key information points in the question entered by the user 20 PIDE3174266USAttorney Docket No. 604944 according one or more preset word slots; ask the user about core question points through dialogue according to the one or more first key information points; obtain answers entered by the user for the core question points;  5obtain one or more second key information points in the answers entered by the user according to the one or more preset word slots; perform a retrieving in a question and answer Q&A library according to the one or more first key information points and the one or more second key information points to obtain an answer to the question entered by the user; and  10present the answer obtained to the user” 
Claim 13 recites “receiving a question entered by a user; obtaining one or more first key information points in the question entered by the user 30according one or more preset word slots;  22 PIDE3174266USAttorney Docket No. 604944 asking the user about core question points through dialogue according to the one or more first key information points; obtaining answers entered by the user for the core question points; obtaining one or more second key information points in the answers entered by the user 5according to the one or more preset word slots; performing a retrieving in a question and answer Q&A library according to the one or more first key information points and the one or more second key information points to obtain an answer to the question entered by the user; and presenting the answer obtained to the user”
  are then analyzed to recite a generic computer implementation of the abstract idea and a program that is used for generic function to mental process that the concepts performed in the 
The claimed invention is directed to non-statutory subject matter because the claims 1 7 and 13 as a whole, considering all claim elements both individually and in combination, do not amount to significantly more (i.e., an inventive concept) than an abstract idea.  Viewed as a whole, these additional claim element(s) when considered both individually or as an ordered combination do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-6, 8-12, 14-18 do not include additional elements that are sufficient to amount of significantly more than the judicial exception because the additional elements when considered both  individually and as an ordered combination do not do not amount to significantly more than an abstract idea.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Alupului et al. (US Patent No. 9,946,968) (hereinafter “Alupului”) in view of Cook et al. (US Patent No. 9,361,386) (hereinafter “Cook”).
As per claim 1, Alupului discloses a method for obtaining an answer, comprising:
receiving a question entered by a user (col. 2, lines 29-30);
 obtaining one or more first key information points in the question entered by the user 5according one or more preset word slots (col. 2, lines 30-35); 
obtaining answers entered by the user for the core question points (col. 2, lines 37-38); 
obtaining one or more second key information points in the answers entered by the user 10according to the one or more preset word slots; performing a retrieving in a question and answer Q&A library according to the one or more first key information points and the one or more second key information points to obtain an answer to the question entered by the user; and presenting the answer obtained to the user (col. 2, lines 39-47).  

As per claim 2, Alupului further teaches wherein performing the retrieving in the Q&A library according to the one or more first key information points and the one or more second key information points to obtain the answer to the question entered by the user comprises: combining the one or more first key information points and the one or more second key 20information points into a Q&A search keyword; performing the retrieving in the Q&A library according to the Q&A search keyword to obtain a question matching with the Q&A search keyword and an answer corresponding to the question; and taking the answer corresponding to the question as the answer to the question entered by 25the user (col. 7, lines 34-50).  
As per claim 3, Alupului further teaches wherein performing the retrieving in the Q&A library according to the one or more first key information points and the one or more second key information points to obtain the answer to the question entered by the user comprises:  30combining the one or more first key information points and the second key information 19 PIDE3174266USAttorney Docket No. 604944 point into a Q&A search keyword; obtaining a Q&A library corresponding to the Q&A search keyword; performing the retrieving in the Q&A library corresponding to the Q&A search keyword according to the Q&A search keyword, to 
As per claim 4, Alupului further teaches wherein obtaining the answers entered by the user 10for the core question points comprises: receiving the answers entered by the user in an arbitrary order for the core question points, the answers comprising at least two key information points (col. 7, lines 18-44).  
As per claim 5, Alupului further teaches wherein obtaining the answers entered by the user 15for the core question points comprises: receiving the answers entered by the user in an arbitrary order for the core question points, the answers comprising at least two key information points (col. 7, lines 18-44).    
As per claim 5, Alupului further teaches wherein obtaining the answers entered by the user 20for the core question points comprises: receiving the answers entered by the user in an arbitrary order for the core question points, the answers comprising at least two key information points (col. 7, lines 18-44).  
As per claims 7 and 13, these independent claims recite several elements that are similar to the elements recited in claim 1, except in the context of a computer-readable medium, and a system, respectively. Therefore, they are rejected at least for the same reasons as claim 1.
As per claims 2-6, 8-12, 14-18 have similar limitations as recited in dependent claims 2-6; therefore, they are rejected under the same subject matter.


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        May 22, 2021